Exhibit 10.1

ASSET PURCHASE AGREEMENT

by and between

FISCHER IMAGING CORPORATION

as “Seller”

and

BYERS PEAK, INC.

as “Buyer”

Dated as of August 21, 2006


--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

4

1.1

Defined Terms.

 

4

ARTICLE II PURCHASE AND SALE AGREEMENT

8

2.1

Transfer of Assets.

 

8

2.2

Assumed Liabilities.

 

9

2.3

Purchase Price.

 

9

ARTICLE III CLOSING

10

3.1

Closing.

 

10

3.2

Conveyances at Closing.

 

10

3.3

Transaction Expenses.

 

11

3.4

Transfer Taxes.

 

11

3.5

Other Closing Matters.

 

11

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER

11

4.1

Organization and Authorization of Seller.

 

11

4.2

No Violation.

 

12

4.3

Governmental Consents and Approvals.

 

12

4.4

Intellectual Property.

 

12

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER

13

5.1

Organization of Buyer.

 

13

5.2

Authorization.

 

13

5.3

Governmental Consents and Approvals.

 

13

5.4

No Violation.

 

13

5.5

Financial Capacity.

 

14

ARTICLE VI ADDITIONAL COVENANTS OF SELLER

14

6.1

Maintenance of Business Prior to Closing.

 

14

6.2

Investigation by Buyer.

 

14

6.3

Consents and Reasonable Efforts.

 

15

ARTICLE VII CONDITIONS TO SELLER’S OBLIGATIONS

15

7.1

Entry of Sale Approval Order.

 

15

7.2

No Order Enjoining Sale.

 

15

7.3

Representations, Warranties and Covenants.

 

15

ARTICLE VIII CONDITIONS TO BUYER’S OBLIGATIONS

16

8.1

Entry and Finality of Sale Approval Order.

 

16

8.2

Representations, Warranties and Covenants.

 

16

8.3

Consents.

 

16

8.4

No Proceedings or Litigation.

 

16

8.5

Instruments of Conveyance, Certificates.

 

17

ARTICLE IX OTHER AGREEMENTS

17

9.1

Employee Matters.

 

17

9.2

Risk of Loss.

 

17

9.3

Consents to Assignment.

 

17

ARTICLE X MISCELLANEOUS

18

2


--------------------------------------------------------------------------------




 

10.1

Termination.

 

18

10.2

In the Event of Termination; Remedies.

 

18

10.3

Assignment; Successors.

 

19

10.4

Notices.

 

19

10.5

Choice of Law.

 

20

10.6

Entire Agreement; Amendments and Waivers.

 

20

10.7

Construction.

 

21

10.8

Third Party Beneficiaries.

 

21

10.9

No Waiver.

 

21

10.10

Multiple Counterparts.

 

21

10.11

Invalidity.

 

22

10.12

Publicity.

 

22

10.13

Further Assurances.

 

22

10.14

Access to Books and Records.

 

22

10.15

Cumulative Remedies.

 

22

10.16

Termination of Covenants, Representations, and Warranties.

 

23

10.17

No Impediment to Liquidation.

 

23

10.18

Representation by Counsel; Mutual Negotiation.

 

23

3


--------------------------------------------------------------------------------




ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”), dated as of August 21, 2006,
is  by and between Byers Peak, Inc., a Colorado corporation (“Buyer”), and
Fischer Imaging Corporation, a Delaware corporation (“Seller”).

R E C I T A L S:

Seller engages in the design, manufacture, sale, distribution, marketing,
technical support and warranty and post-warranty repair of the Product Lines
defined below (the “Business”).

This Agreement contemplates a transaction in which Buyer will purchase from
Seller certain assets of the Business.  Specifically, Buyer will purchase the
VersaRad-A and VersaRad-D systems (the “VersaRad  Line”), EPX-60 Single Plane EP
Imaging System, the SPX Surgical Imaging System, EP602, and Tangent tables (the
“EPX/SPX Line”) and Bloom Electrophysiology Stimulator (the “Bloom  Line”)
(collectively the “Product Line”) subject to the terms and conditions of this
Agreement, including its provisions regarding the assignment of liabilities.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

ARTICLE I

DEFINITIONS

1.1           Defined Terms.

As used herein, the terms below shall have the following meanings:

Affiliate has the same meaning as set forth in the Bankruptcy Code, 11 U.S.C. §
101(2).

Agreement has the meaning set forth in the preface above.

Acquired Assets means all of Seller’s right, title and interest in and to the
Data, the Deliverables, the Assumed Executory Contracts, the Equipment, the
Intellectual Property and the Inventory.

Assumed Executory Contracts means the Contracts and leases set forth on Schedule
1.1 (Assumed Executory Contracts) attached hereto.

Assumed Liabilities means the liabilities and obligations of or relating to the
Product Line (which may be trade payable liabilities and include the warranty
obligations relating to the twenty Bloom Units retained by Buyer) specifically
set forth on Schedule 1.1 (Assumed Liabilities) attached hereto.

4


--------------------------------------------------------------------------------




Bankruptcy Case means the case, if necessary, filed by Debtor in the Bankruptcy
Court for the District of Colorado.

Bankruptcy Code means the United States Bankruptcy Code, 11 U.S.C. § 101 et seq.

Bankruptcy Court means the United States Bankruptcy Court for the District of
Colorado.

Bankruptcy Schedules means the Seller’s Schedules filed in the Bankruptcy Case.

Bloom Line has the meaning set forth in the recitals above.

Business has the meaning set forth in the recitals above.

Business Day means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of Colorado or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close.

Buyer has the meaning set forth in the preface above.

Cash Purchase Price has the meaning set forth in § 2.3 (a) below.

Closing has the meaning set forth in § 3.1 below.

Closing Date has the meaning set forth in § 3.1 below.

Confidentiality Agreement means the Confidentiality Agreement dated as of March
27, 2006 by and between the Seller and the Buyer.

Data means historical Product Line information including sales history,
inventory history, product approved part list matched to approved vendor list,
bills of material, warranty and repair history, price lists, end-user
information, pricing and cost information, and business and marketing plans and
proposals to the extent available under Seller’s document retention program and
such other information as Buyer may reasonably request which relates to the
Product Line but excluding (i) data so commingled with Seller’s other data such
that it cannot be extracted without unreasonable expense or (ii) data obtained
from third Persons subject to a confidentiality agreement or other applicable
law restricting Buyer’s access to such data and such Person has refused to
consent to the transfer of such data to Buyer.

Deferred Purchase Price has the meaning set forth in § 2.3 (b) below.

Deliverables means a copy (in accessible electronic or hard copy form) of the
following:

(a)           all issued patent certificates and files for all issued patents
and patent applications for the patents identified on Schedule 1.1
(IP-Transferred Patents) together with files for all reissuances,
continuations-in-part, revisions, extensions, reexaminations and improvements
thereof; all patent disclosure documentation for the patents and patent
applications

5


--------------------------------------------------------------------------------




on Schedule 1.1 (IP-Transferred Patents) and for all reissuances,
continuations-in-part, revisions, extensions, reexaminations and improvements
thereof;

(b)           all issued registration certificates (or to the extent accessible
in Seller’s possession use or control, the original certificates) for the
trademarks and service marks set forth on Schedule 1.1 (IP-Transferred
Trademarks) together with the application files and any trademark searches
thereof;

(c)           all documents and/or files regarding the design, development and
improvement of the packaging trade dress for the Product Line;

(d)           all copyrightable works of authorship (including web pages,
computer software source and object code, manuals and end user-documentation,
and to the extent accessible and in Seller’s possession, use or control, a
master copy thereof), and copyright application files, copyright registration
and renewal certificates, if any, as set forth on Schedule 1.1 (IP-Copyrights);

(e)           all mask works, if any, and all application files and registration
certificates thereof, if any;

(f)            all documents and/or files, if any, of Seller’s trade secrets;

(g)           all documents and/or files containing the proprietary confidential
business information as defined in subparagraph (b) of the definition of
“Intellectual Property” below;

(h)           all documents and/or files containing any other Intellectual
Property;

(i)            all equipment warranties relating to the Equipment and Product
Line, if any; and

(j)            all manuals relating to Intellectual Property.

Deposits shall mean the good faith deposits previously paid to Seller by Buyer
in the aggregate amount of $11,000.00.

Encumbrance means any pledge, lien, charge, right of others, sublease, easement,
title defect, mortgage, license, encumbrance, security interest and other
adverse claim or interest of any kind or nature whatsoever, other than the liens
of taxing authorities that are not properly due and payable.

Environmental Laws shall mean all applicable local, state and federal statutes
and regulations relating to the protection of human health or the environment,
as the foregoing are enacted and in effect prior to the Closing Date.

EPX/SPX Line has the meaning set forth in the recitals above.

6


--------------------------------------------------------------------------------




Equipment means the equipment, machinery, tools, jigs, dies, parts and other
tangible property wherever located, set forth on Schedule 1.1 (Equipment)
attached hereto.

Excluded Liabilities has the meaning set forth in § 2.2 below.

Final Order means an Order of the Bankruptcy Court that has not been reversed,
stayed, modified or amended and as to which the time to appeal or petition for
certiorari has expired and as to which no appeal or petition for certiorari is
pending.

Intellectual Property means the following intangible items:

(a)           all patents and patent applications on Schedule 1.1
(IP-Transferred Patents) and all reissuances, continuations-in-part, revisions,
extensions, reexaminations and improvements thereof;

(b)           all material know how, trade secrets, and proprietary confidential
business information  relating to the Product Lines in Seller’s possession as of
the Closing Date;

(c)           the trade names, trademarks and service marks set forth on
Schedule 1.1 (IP-Transferred Trademarks) the goodwill of the business associated
with and symbolized by the foregoing and all applications, registrations and
renewals thereof;

(d)           all material copyrights (including web pages, computer software,
manuals and end user-documentation), and all copyright applications, copyright
registrations and copyright registration renewals, if any, in connection
therewith, as set forth on Schedule 1.1 (IP-Copyrights); and

(e)           all mask works, if any, and all applications, registrations and
renewals, if any, in connection therewith; and

(f)            URL redirection/forwarding, at the cost of Buyer, enabling
prospects or other individuals entering the URL domain www.fischerimaging.com to
be redirected to a URL to be established by Buyer for a period of 12 months
after close of sale.

Notwithstanding the foregoing, the trade name Fischer Imaging or any derivative
thereof, any registered trademark containing the trade name Fischer Imaging or
any derivative thereof, or any domain name containing the name Fischer Imaging
or any derivative thereof is not included in the definition of Intellectual
Property.

Intellectual Property Schedules has the meaning set forth in § 4.4 below.

Inventory means those items described on Schedule 1.1 (Inventory) attached
hereto. Buyer specifically acknowledges that 20 Bloom finished goods units will
be retained by Seller and are not included in Inventory.

IRC means the Internal Revenue Code of 1986, as amended.

7


--------------------------------------------------------------------------------




Maintenance Obligations has the meaning set forth in § 2.3 below.

Person means any individual, corporation, partnership, limited liability
company, trust, association, joint venture or other entity or any kind
whatsoever.

Personnel means all directors, officers and employees.

Product Line has the meaning set forth in the recitals above.

Purchase Price means the Cash Purchase Price plus the Deferred Purchase Price.

Representative means any attorney, accountant, agent, consultant or other
representative (but shall not include Personnel).

Sale Approval Order means, in the event of a Bankruptcy Case, an order of the
Bankruptcy Court, satisfactory in form and substance to Buyer, Seller and their
respective counsel, entered after a hearing conducted with adequate notice,
approving the transactions contemplated by this Agreement.

Sale Procedures Order means, in the event of a Bankruptcy Case, an order of the
Bankruptcy Court, satisfactory in form and substance to Buyer, Seller and their
respective counsel, entered after a hearing conducted with adequate notice,
approving any specific sales procedures in the Bankruptcy Court.

Seller has the meaning set forth in the preface above.

Subsidiary means any corporation with respect to which a specified Person (or a
Subsidiary thereof) owns a majority of the common stock or has the power to vote
or direct the voting of sufficient securities to elect a majority of the
directors.

Taxes shall mean all taxes, estimated taxes, assessments and other charges,
including any interest, penalties, additions to tax or additional amounts that
may become payable in respect thereof, imposed by any foreign, federal, state,
county, local or other government or taxing authority, which taxes shall
include, without limitation, all income taxes, payroll and employee withholding
taxes, unemployment insurance, social security, sales and use taxes, value-added
taxes, excise taxes, franchise taxes, gross receipts taxes, occupation taxes,
real and personal property taxes, stamp taxes, transfer taxes, workers’
compensation and other obligations of the same or of a similar nature.

VersaRad Line has the meaning set forth in the recitals above.

8


--------------------------------------------------------------------------------


ARTICLE II
PURCHASE AND SALE AGREEMENT

2.1           Transfer of Acquired Assets.

Upon the terms and subject to the conditions and provisions contained herein and
in the Sale Procedures Order, if any, at the Closing, Seller shall sell, convey,
transfer, assign and deliver to Buyer, and Buyer shall purchase, acquire and
accept from Seller, the Acquired Assets free and clear of any and all
Encumbrances, “as is, where is” without representations or warranties of any
kind, express or implied except as contained in this Agreement.

2.2           Assumed Liabilities.

At the Closing, Buyer shall assume and undertake to pay, perform and discharge
when due or required to be performed the Assumed Liabilities and the Assumed
Executory Contracts.  Buyer will not assume nor have any responsibility,
however, with respect to any other obligation or liability of Seller not
included within the definition of Assumed Liabilities (the “Excluded
Liabilities”).

2.3           Assumed Executory Contracts.

From and after the Closing Date, Buyer shall assume all of Seller’s obligations
under the Assumed Executory Contracts including, if set forth on Schedule 1.1
(Assumed Executory Contracts), the obligations to provide maintenance services
pursuant to the existing service contracts listed thereon (“Maintentance
Obligations”).

2.4           Purchase Price.

(a)           Upon the terms and subject to the conditions set forth herein,
Buyer shall pay to Seller for the sale, transfer, assignment, conveyance and
delivery of the Acquired Assets, $100,000 (the “Cash Purchase Price”), net of
the Deposits (i.e., $89,000 = $100,000 – Deposits of $11,000), by delivery of
cash payable by wire transfer or other immediately available funds.

(b)           Buyer shall pay to Seller as additional consideration $4,000.00
per individual Bloom Electrophysiology Stimulator (“Bloom Unit”) sold by Buyer
during the twelve (12) months following the Closing (the “Deferred Purchase
Price”).  Buyer shall pay Seller under this Section 2.4(b) by the 20th of each
month for any Bloom Units sold during the previous month.  Notwithstanding the
number of Bloom Units actually sold during the twelve (12) months following
Closing, Buyer shall pay to Seller pursuant to this Section 2.4(b) a minimum of
$160,000, but in no event more than $240,000.  If at the end of the twelve (12)
month period Buyer has not paid to Seller an aggregate minimum amount of
$160,000 pursuant to this Section 2.4(b), Buyer shall pay to Seller the
shortfall to Seller within fifteen (15) days after the expiration of the twelve
(12) month period.

(c)           The Purchase Price shall be allocated for federal income tax
purposes among the Acquired Assets in a manner reasonably agreeable to Seller
and Buyer; provided that such allocation shall be made in a manner consistent
with § 1060 of the IRC.

(d)           The Deposits shall be held in a segregated account, and applied in
accordance with the terms of this Agreement.

9


--------------------------------------------------------------------------------




ARTICLE III
CLOSING

3.1           Closing.

Upon the terms and conditions set forth herein and, in the event of a Bankruptcy
Case, in the Sale Procedures Order or the Sale Approval Order, the closing of
the transactions contemplated herein (the “Closing”) shall be held at 10:00 a.m.
prevailing Mountain time at the offices of Jessop & Company, P.C., 303 E
17th Ave, Suite 930, Denver, Colorado, on the later of (i) a date within two
(2) Business Days after the Sale Approval Order becomes a Final Order, (ii) 
        , 2006, or (iii) such other date (which date shall in no event be more
than three business days after the date of satisfaction or waiver of the
conditions (other than conditions intended to be satisfied at the Closing) to
each Party’s obligations hereunder) as the Parties may mutually determine.  The
date on which the Closing occurs in accordance with the previous sentence is
referred to as the “Closing Date.”

3.2           Conveyances at Closing.

At the Closing, and in connection with effecting and consummating the Closing,
including, without limitation, the sale and purchase of the Acquired Assets and
the delivery of the Purchase Price, Seller and Buyer shall, on the Closing Date,
deliver the following:

(a)           Instruments and Possession.  Seller shall deliver to Buyer:

(i)            in the event of a Bankruptcy Case, a certified copy of the Sale
Approval Order;

(ii)           originals of all Assumed Executory Contracts owned by or in the
possession of Seller, otherwise copies thereof;

(iii)          assignments and transfers of Intellectual Property in the forms
attached hereto as Exhibit 3.2(a)(iii);

(iv)          one or more bills of sale for the Equipment, Inventory and
Deliverables in the forms attached hereto as Exhibit 3.2(a)(iv);

(b)           Deliverables.  Promptly following the Closing, Seller shall
provide the Deliverables and copies of the Data to Buyer and, from time to time
thereafter, such additional Data as Buyer may reasonably request;

(c)           Miscellaneous.  After the Closing Date, Seller shall deliver to
Buyer such other instruments as shall be reasonably requested by Buyer to vest
in Buyer title in and to the Acquired Assets in accordance with the provisions
hereof.

(d)           Form of Instruments.  To the extent that a form of any document to
be delivered hereunder is not attached as an Exhibit hereto, such documents
shall be in form and substance, and shall be executed and delivered in a manner,
reasonably satisfactory to Buyer and Seller.

10


--------------------------------------------------------------------------------




 

(e)           Purchase Price.  Buyer shall deliver the Cash Purchase Price, net
of the Deposits, to the Seller in accordance with Section 2.4 and such other
instruments of assumption as Seller and its counsel reasonably may request.

3.3           Transaction Expenses.

Except as expressly provided herein, each party shall bear its own costs and
expenses, including attorney, accountant and other consultant fees, in
connection with the execution and negotiation of this Agreement and the
consummation of the transactions contemplated hereby.

3.4           Transfer Taxes and Costs.

All transfer, sales, use and other Taxes in connection with the transactions
contemplated by this Agreement shall be paid equally by both Seller and Buyer. 
All costs to register or record the transfer of any intellectual property shall
be paid by Buyer.

3.5           Other Closing Matters.

Each of the parties shall use their reasonable efforts to take such other
actions required hereby to be performed by it prior to or on the Closing Date.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby makes, as of the date hereof, the following representations and
warranties to Buyer regarding only those Acquired Assets being transferred from
Seller to Buyer, subject to an appropriate vote of Seller’s shareholders or, in
the event of a Bankruptcy Case, the entry of the Sale Approval Order by the
Bankruptcy Court:

4.1           Organization and Authorization of Seller.

Seller is duly organized, validly existing and in good standing under the laws
of the State of Delaware.  Seller has all necessary corporate power and
authority to enter into this Agreement subject to Seller shareholder approval or
the Sale Approval Order and has taken all corporate action necessary, to execute
and deliver this Agreement, to consummate the transactions contemplated hereby
and to perform its obligations hereunder, and no other corporate proceedings on
the part of Seller are necessary to authorize the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby.  This Agreement has been duly executed and delivered by
Seller and, upon receipt of shareholder approval or the Sale Approval Order, is
a valid and binding obligation of Seller, enforceable against it in accordance
with its terms (except to the extent that enforcement may be affected by
applicable bankruptcy, reorganization, insolvency and similar laws affecting
creditors’ rights and remedies and by general principles of equity (regardless
of whether enforcement is sought at law or in equity)).  Each agreement or
instrument which has been or shall be entered into or executed and delivered by
Seller in connection with the transactions contemplated hereby has been (or will

11


--------------------------------------------------------------------------------




be) duly authorized, executed and delivered by Seller, and is (or will be when
authorized, executed and delivered) a valid and binding obligation of Seller,
enforceable against it in accordance with its terms (except to the extent that
enforcement may be affect by laws relating to bankruptcy, reorganization,
insolvency and similar laws affecting creditors’ rights and remedies and by
general principles of equity (regardless of whether enforcement is sought at law
or in equity)).

4.2           No Violation.

Other than the requirement to obtain shareholder approval for the sale of all or
substantially all of Seller’s assets, the execution and delivery of this
Agreement and the other agreements specified herein and the consummation of the
transactions contemplated hereby and thereby do not and will not (a) violate any
provision of the certificate of incorporation or bylaws of Seller, (b) conflict
with or violate any statute or law, or any judgment, decree, order, regulation
or rule of any court or governmental authority, binding upon or applicable to
Seller or by which the Acquired Assets, are bound or affected or (c) result in
the creation or imposition of any lien or encumbrance on any of the Acquired
Assets.

4.3           Governmental Consents and Approvals.

Except for the Sale Approval Order or the requirement to obtain shareholder
approval, as applicable, no consent, waiver, agreement, approval, Permit or
authorization of, or declaration, filing, notice or registration to or with, any
United States federal or state, local or foreign governmental or regulatory
authority is required to be made or obtained by Seller in connection with the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby or thereby.

4.4           Intellectual Property.

Those Intellectual Property assets designated as being registered on the
attached Schedule 1.1 (IP-Transferred Patents), and Schedule 1.1 (IP-Transferred
Trademarks), (collectively the “Intellectual Property Schedules”), are all of
Seller’s registered Intellectual Property assets relating to the Product Lines. 
To Seller’s actual knowledge, Seller owns all the Intellectual Property that is
material to the Business as currently conducted by Seller.  To Seller’s actual
knowledge, all patents, trademarks and trade names listed on the Intellectual
Property Schedules and designated as being registered have been duly issued and
are subsisting.  Seller has not received any written notice of invalidity,
infringement or misappropriation of any rights of others with respect to such
Intellectual Property.  To Seller’s actual knowledge, no other firm,
corporation, association or person is infringing upon or misappropriating any
such Intellectual Property.  To Seller’s actual knowledge, Seller’s use of the
Intellectual Property is not infringing upon or otherwise violating the rights
of any third party in or to such Intellectual Property.   To Seller’s actual
knowledge, there are no restrictions on Seller’s right to sell products
manufactured by Seller in connection with the Product Line that result from, are
caused by or are otherwise related to any of the Intellectual Property.

12


--------------------------------------------------------------------------------




4.5           Good Title, Adequacy and Condition.

Upon receipt of the Approval Order, Seller has good and marketable title to all
of the Acquired Assets, with full power to sell, assign, transfer and convey the
same, free and clear of any liens or encumbrances.

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby makes the following representations and warranties as of the date
hereof to Seller:

5.1           Organization of Buyer.

Buyer is duly organized, validly existing and in good standing under the laws of
the State of Colorado.

5.2           Authorization.

Buyer has all necessary corporate power and authority to enter into this
Agreement and has taken all corporate action necessary, to execute and deliver
this Agreement, to consummate the transactions contemplated hereby and to
perform its obligations hereunder, and no other corporate proceedings on the
part of Buyer are necessary to authorize the execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby. 
This Agreement has been duly executed and delivered by Buyer and is a valid and
binding obligation of Buyer, enforceable against it in accordance with its terms
(except to the extent that enforcement may be affected by applicable bankruptcy,
reorganization, insolvency and similar laws affecting creditors’ rights and
remedies and by general principles of equity (regardless of whether enforcement
is sought at law or in equity)).  Each agreement or instrument which has been or
shall be entered into or executed and delivered by Buyer in connection with the
transactions contemplated hereby has been (or will be) duly authorized, executed
and delivered by Buyer, and is (or will be when authorized, executed and
delivered) a valid and binding obligation of Buyer, enforceable against it in
accordance with its terms (except to the extent that enforcement may be affect
by laws relating to bankruptcy, reorganization, insolvency and similar laws
affecting creditors’ rights and remedies and by general principles of equity
(regardless of whether enforcement is sought at law or in equity)).

5.3           Governmental Consents and Approvals.

Other than the Sale Approval Order, no consent, waiver, agreement, approval,
permit or authorization of, or declaration, filing, notice or registration to or
with, any United States federal or state governmental or regulatory authority is
required to be made or obtained by Buyer in connection with the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby or thereby.

5.4           No Violation.

The execution and delivery of this Agreement and the other agreements specified
herein and the consummation of the transactions contemplated hereby and thereby
do not and will not

13


--------------------------------------------------------------------------------




(a) violate any provision of the bylaws of Buyer or (b) conflict with or violate
any statute or law, or any judgment, decree, order, regulation or rule of any
court or governmental authority, binding upon or applicable to Buyer or by which
the property or assets of Buyer are bound or affected.

5.5           Financial Capacity.

Buyer has access to sufficient financial resources to pay the Cash Purchase
Price, consummate the transactions contemplated herein and perform its
obligations under the Assumed Executory Contracts and under Section 9.1 of this
Agreement.

5.6           Due Diligence.

Buyer has had an opportunity to inspect and examine the Acquired Assets and to
conduct any and all due diligence regarding the assets prior to making its
offer.  Buyer has relied solely upon its own independent review, investigation
and/or inspection of any documents and/or the assets in making its bid, except
as expressly stated in this Agreement.  Buyer did not rely upon any written or
oral statements, representations, promises, warranties or guaranties whatsoever,
except as provided in this Agreement, whether express or implied, by operation
of law or otherwise, regarding the Product Lines, or the completeness of any
information provided in connection therewith or the auction.

ARTICLE VI
ADDITIONAL COVENANTS

Seller and Buyer covenant and agree with each other that from the date hereof
through the Closing:

6.1           Maintenance of Business Prior to Closing.

Seller shall maintain the Acquired Assets in their current state of repair,
excepting normal wear and tear.

6.2           Investigation by Buyer.

Seller shall allow Buyer and its Representatives and the financial institutions
(and their counsel and representatives) providing or proposed to provide
financing in connection with this Agreement and the transactions contemplated
hereby, during regular business hours upon reasonable notice, to make such
inspection of the Acquired Assets, business and operations of Seller and to
inspect and make copies of contracts and all other documents and information
requested by Buyer and related to the Product Line, including, without
limitation, historical financial information concerning the Product Line, and to
meet with Seller’s designated personnel and/or their representatives.  Seller
shall make available to Buyer promptly upon reasonable request (a) all
additional documents and information with respect to the affairs of Seller
relating to the Product Line and (b) access to the Personnel and to Seller’s
Representatives as Buyer, or its Representatives, may from time to time
reasonably request and shall instruct such Personnel and Representatives to
cooperate with Buyer and its Representatives, and to

14


--------------------------------------------------------------------------------




make available such documents and information as Buyer and its Representatives
may request.  Buyer will treat and hold any information it receives in the
course of the reviews contemplated by this section in accordance with the
Confidentiality Agreement. 

6.3           Consents and Reasonable Efforts.

(a)           Seller shall take all reasonable actions required (i) to obtain at
the earliest practicable date all consents, waivers, approvals, authorizations
and agreements required hereunder,  and promptly to give all notices to, effect
all registrations pursuant to, and make all other filings with or submissions
to, any third parties, including, without limitation, governmental and
regulatory authorities, necessary or advisable to authorize approve or permit
the consummation of the transactions contemplated hereby.

(b)           Each of the parties hereto covenants and agrees, upon the terms
and subject to the conditions contained herein, to pursue diligently and in good
faith and use all reasonable efforts to take, or cause to be taken, all actions
and to do, or cause to be done, all things necessary or advisable under
applicable laws and regulations to put, consummate and make effective the
transactions contemplated hereby, subject to Seller’s obligations under the Sale
Procedures Order, if applicable.

ARTICLE VII
CONDITIONS TO SELLER’S OBLIGATIONS

The obligations of Seller to sell the Acquired Assets and to consummate the
transactions contemplated hereby are subject to the satisfaction, on or prior to
the Closing Date, of each of the following conditions, any of which may be
waived (in whole or in part) by Seller:

7.1           Entry of Sale Approval Order or Shareholder Approval.

In the event of a Bankruptcy Case, the Sale Approval Order shall have been
entered by the Bankruptcy Court and shall not have been stayed.  If an appeal of
the Sale Approval Order is filed and Buyer elects in its sole discretion to
waive the condition to Closing that the Sale Approval Order shall be a Final
Order then Seller shall be obligated to proceed with Closing notwithstanding the
pendency of any such appeal, unless the Sale Approval Order is stayed. 
Otherwise, Seller shall have obtained shareholder approval.

7.2           No Order Enjoining Sale; Proceedings or Litigation.

No judgment, injunction, order or decree shall prohibit the consummation of the
transactions contemplated herein. No actions by any governmental authority shall
have been instituted for the purpose of enjoining or preventing, or which
question the validity or legality of, the transactions contemplated hereby.  No
judgment, injunction, order or decree shall prohibit the consummation of the
transactions contemplated herein.

15


--------------------------------------------------------------------------------




7.3           Representations, Warranties and Covenants.

All representations and warranties of Buyer contained in this Agreement shall be
true and correct in all material respects at and as of the Closing Date as if
such representations and warranties were made at and as of the Closing Date, and
Buyer shall have performed all agreements and covenants required hereby to be
performed by Buyer prior to or at the Closing Date.

7.4           Consents.

All material consents, approvals, and waivers from third parties and
governmental and regulatory authorities required to consummate the transactions
set forth herein or contemplated hereby, if any, shall have been obtained.

ARTICLE VIII

CONDITIONS TO BUYER’S OBLIGATIONS

The obligations of Buyer to purchase the Acquired Assets and to consummate the
transactions contemplated hereby are subject to the satisfaction, on or prior to
the Closing Date, of each of the following conditions, any of which may be
waived (in whole or in part) by Buyer:

8.1           Entry and Finality of Sale Approval Order or Shareholder Approval.

In the event of a Bankruptcy Case, the Sale Approval Order shall have been
entered by the Bankruptcy Court and shall have become a Final Order.  Otherwise,
shareholder approval shall have been obtained by Seller.

8.2           Representations, Warranties and Covenants.

All representations and warranties of Seller contained in this Agreement shall
be true and correct in all material respects at and as of the Closing Date as if
such representations and warranties were made at and as of the Closing Date, and
Seller shall have performed in all material respects all agreements and
covenants required hereby to be performed by Seller prior to or at the Closing
Date.

8.3           Consents.

All material consents, approvals, and waivers from third parties and
governmental and regulatory authorities required to consummate the transactions
set forth herein or contemplated hereby, if any, shall have been obtained.

8.4           No Order Enjoining Sale; No Proceedings or Litigation.

No actions by any governmental authority shall have been instituted for the
purpose of enjoining or preventing, or which question the validity or legality
of, the transactions contemplated hereby.  No judgment, injunction, order or
decree shall prohibit the consummation of the transactions contemplated herein.

16


--------------------------------------------------------------------------------


8.5           Instruments of Conveyance, Certificates.

Seller shall have executed and delivered to Buyer all of the documents provided
for in Section 3.2(a).

ARTICLE IX
OTHER AGREEMENTS

9.1           Service Provider.

(a)           From and after the Closing Date, Buyer agrees to the handle and
fulfill all customer inquiries and requests for the Product Lines.  In addition,
from and after the Closing Date, Buyer shall perform all governmental regulatory
functions associated with the maintenance of the Product Lines, including,
without limitation, handling of customer calls and complaints, performing any
required corrections and removals, maintaining complaint logs and filing
appropriate reports with the United States Food & Drug Administration (“FDA”),
reviewing and analyzing customer complaints, and taking corrective action
(collectively, “Customer Service and Corrective Action”) with  regard to
products manufactured by Buyer from and after the Closing Date.  Notwithstanding
anything herein to the contrary, Buyer shall be responsible for Customer Service
and Corrective Action for the Product Lines that were manufactured by Seller
prior to the Closing Date solely to the extent required by applicable law.  In
addition, Buyer assumes no responsibility or obligation with respect to requests
or governmental regulatory inquiries, investigations, or demands that would
require the filing of a Premarket Approval Supplement with the FDA for any
substantial redesign work associated with the Product Lines or its components.

(b)           Indemnification.  Buyer shall indemnify, defend and hold Seller
and its affiliates harmless from and against any and all costs, losses,
liabilities, claims, damages or expenses (“Losses”) suffered or incurred by
Seller or any of its affiliates as a result of the activities of Buyer
undertaken under this Section 9.1 other than in the case of any Losses arising
in whole or in part from the intentionally wrongful or grossly negligent actions
of Seller from and after the Closing Date.

9.2           Risk of Loss.

Seller acknowledges and agrees that Buyer does not have any liability or
obligation to Seller in respect of any loss, theft or damage to property
experienced by Seller at any time, whether occurring prior to, on or after the
date hereof.  If Closing occurs, Buyer shall be entitled to the proceeds of any
insurance or other proceeds payable with respect to the losses on the Acquired
Assets for loss or damage occurring prior to the Closing Date, whether received
prior to, at or after Closing.

9.3           Consents to Assignment.

Anything in this Agreement to the contrary notwithstanding, this Agreement shall
not constitute an agreement to assign any Assumed Executory Contract or any
claim or right or any benefit arising thereunder or resulting therefrom if an
attempted assignment thereof, without the

17


--------------------------------------------------------------------------------




consent of a third party thereto, would constitute a breach thereof or in any
way adversely affect the rights of Buyer thereunder and, if applicable, after
taking into account the operation of the Bankruptcy Code.  If such consent is
not obtained, or if an attempted assignment thereof would be ineffective or
would affect the rights thereunder so that Buyer would not receive all such
rights, Seller will cooperate with Buyer, in all reasonable respects, to provide
to Buyer the benefits under any such Assumed Executory Contract, claim or right
including, without limitation, enforcement for the benefit of Buyer of any and
all rights of Seller against a third party thereto arising out of the breach or
cancellation by such third party or otherwise.

ARTICLE X
MISCELLANEOUS

10.1         Termination.

This Agreement may be terminated prior to the Closing:

(a)           by mutual written consent executed by both Buyer and Seller (and
in the event of a Bankruptcy Case, subject to the approval of the Bankruptcy
Court) at any time;

(b)           by Buyer if any event occurs which renders satisfaction of one or
more of the conditions to Buyer’s obligations set forth in Article VIII
impossible; and

(c)           by Seller if any event occurs which renders satisfaction of one or
more of the conditions to Seller’s obligations set forth in Article VII
impossible.

10.2         In the Event of Termination; Remedies.

In the event of termination of this Agreement pursuant to Section 10.1:

(a)           each party shall redeliver all documents, work papers and other
material of any other party relating to the transactions contemplated hereby,
whether obtained before or after the execution hereof, to the party furnishing
the same;

(b)           no confidential information received by any party with respect to
the business of any other party or its Affiliates shall be disclosed to any
third party, unless required by law;

(c)           all obligations of the parties hereto under this Agreement shall
terminate and there shall be no liability of any party hereto to any other party
and each party hereto shall bear its own expenses incurred in connection with
the negotiation, preparation, execution and performance of this Agreement;
provided that the foregoing shall not relieve any party of liability for damages
actually incurred by any other party as a result of any breach of this Agreement
resulting from the willful misconduct or reckless or grossly negligent act or
omission of the party permitting, causing or committing such breach; and further
provided that the termination of this Agreement shall not affect the obligations
of the Buyer and the Seller under the Confidentiality Agreement; and

18


--------------------------------------------------------------------------------




(d)           If this Agreement is terminated pursuant to Section10.1 (c) , then
the Deposits shall be retained by Seller and (i) if such default occurs prior to
the entry of the Sale Approval Order, such Deposits shall be Seller’s sole and
exclusive remedy against the Buyer which consideration the parties to this
Agreement agree is reasonable and fair compensation for the foreseeable losses
that might result from such breach considering all of the circumstances existing
on the date of this Agreement, including the value of the Deposits in relation
to the harm to Seller that can be reasonably anticipated, and in recognition
that proof of actual damages would be difficult, costly or inconvenient or (ii)
if such default occurs on or after the entry of the Sale Approval Order, the
retention of such Deposit shall not be Seller’s exclusive remedy.  If this
Agreement is terminated pursuant to Section 10.1 (b), then the Deposits shall be
returned to Buyer with interest, if applicable. In the event of termination of
this Agreement pursuant to Section 10.1 (a), then the Deposits shall be returned
to Buyer with interest.

10.3         Assignment; Successors.

Neither this Agreement nor any of the rights or obligations hereunder may be
assigned by any party without the prior written consent of all other parties to
this Agreement.  Seller agrees to the assignment by Buyer of its rights pursuant
to this Agreement, to any Affiliate of Buyer; provided that no such assignment
by Buyer shall relieve Buyer of any of its obligations hereunder and any such
assignee shall only have such rights (as limited hereunder) and obligations as
Buyer now has hereunder.  Subject to the foregoing, this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
representatives, heirs, legatees, successors and permitted assigns, including
without limitation any Chapter 11 or Chapter 7 trustee appointed in the
Bankruptcy Case, and no other person shall have any right, benefit or obligation
hereunder.

10.4         Notices.

All notices, requests, demands and other communications which are required or
may be given under this Agreement shall be in writing and shall be deemed to
have been duly given when received if personally delivered; when transmitted if
transmitted by telecopy, upon receipt of telephonic confirmation; the date after
it is sent, if sent for next day delivery to a domestic address by recognized
overnight delivery service (e.g., Federal Express); and upon receipt, if sent by
certified or registered mail, return receipt requested.  In each case notice
shall be:

If to Seller, addressed to:

 

Fischer Imaging Corp.

 

 

370 Interlocken Blvd., Suite 400

 

 

Broomfield, Colorado 80021

 

 

Fax: (303) 327-1576

 

 

Attention: Paula Rosson

 

 

 

with a copy to

 

Douglas W. Jessop

Attorneys for Seller:

 

Jessop & Company, P.C.

 

 

303 E 17th Avenue, Suite 930

 

 

Denver, Colorado 80203

 

 

Fax: (303) 860-7723

19


--------------------------------------------------------------------------------




 

and:

 

Ron Levine

 

 

Davis Graham & Stubbs LLP

 

 

Suite 500

 

 

1550 Seventeenth Street

 

 

Denver, CO  80202

 

 

Fax: (303) 893-1379

 

 

 

If to Buyer, addressed to:

 

Byers Peak, Inc.

 

 

4975 Miller Street

 

 

Wheat Ridge, CO 80033

 

 

Fax: 303-232-4150

 

 

Attention: Doug Pruett

with a copy to

 

 

Attorneys for Buyer:

 

Anthony A. King

 

 

Minor & Brown, P.C.

 

 

650 South Cherry Street, Suite 1100

 

 

Denver, CO 80246

 

 

Fax: 303-320-6330

or to such other place and with such other copies as either party may designate
as to itself by written notice to the others.

10.5         Choice of Law.

This Agreement shall be construed and interpreted, and the rights of the parties
determined in accordance with, the laws of the State of Colorado.  Each party
irrevocably consents to the service of any and all process in any action or
proceeding arising out of or relating to this Agreement by the mailing of copies
of such process to each party at its address specified in Section 10.4.  The
parties hereto irrevocably submit to the exclusive jurisdiction of (i) the
courts of the State of Colorado, (ii) if it has or can acquire jurisdiction, in
the United State District Court for the District of Colorado, or (iii) the
United States Bankruptcy Court (or any court exercising appellate jurisdiction
over the Bankruptcy Court) over any dispute arising out of or relating to this
Agreement or any other agreement or instrument contemplated hereby or entered
into in connection herewith or any of the transactions contemplated hereby or
thereby and any such dispute shall be deemed to have arisen in the State of
Colorado.  Each party hereby irrevocably agrees that all claims in respect of
such dispute or proceedings may be heard and determined in such dispute or
proceedings may be heard and determined in such courts.  The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum in
connection therewith.

20


--------------------------------------------------------------------------------




10.6         Entire Agreement; Amendments and Waivers.

This Agreement, together with all exhibits and schedules attached or to be
attached hereto constitutes the entire agreement among the parties pertaining to
the subject matter hereof and supersedes all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the parties (except
the Confidentiality Agreement); provided that the forms of agreements attached
hereto as Exhibits shall be superseded by the copies of such agreements by the
parties thereto to be conclusive evidence of such parties’ approval of any
change or modification or waiver of this Agreement shall be binding unless
executed in writing by or on behalf of the party to be bound thereby.  No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.

10.7         Construction.

The headings and captions of the various Articles and Sections of this Agreement
have been inserted solely for purposes of convenience, are not part of this
Agreement, and shall not be deemed in any manner to modify, explain, expand or
restrict any of the provisions of this Agreement.  Unless stated to the
contrary, all references to Articles, Sections paragraphs or clauses herein
shall be to the specified Article, Section, paragraph or clause of this
Agreement, and all references to Exhibits and Schedules shall be to the
specified Exhibits and Schedules attached hereto.  All Exhibits and
Schedules attached are made a part hereof.  All terms defined herein shall have
the same meaning in the Exhibits and Schedules, except as otherwise provided
therein.  All references in this Agreement to “this Agreement” shall be deemed
to include the Exhibits and Schedules attached hereto.  The terms “hereby”,
“hereto”, “hereunder” and any similar terms as used in this Agreement, refer to
this Agreement in its entirety and not only to the particular portion of this
Agreement where the term is used.  Whenever in this Agreement provision is made
for the payment of attorneys’ fees, such provision shall be deemed to mean
reasonable attorneys’ fees and paralegals’ fees.  The term “including” when used
herein shall mean “including, without limitation.”  Wherever in this Agreement
the singular number is used, the same shall include the plural, and the
masculine gender shall include the feminine and neuter genders, and vice versa,
as the context shall require.

10.8         Third Party Beneficiaries.

No Person other than the parties hereto, shall have any rights or claims under
this Agreement.

10.9         No Waiver.

The failure of either party hereto to seek redress for any breach, or to insist
upon the strict performance, of any covenant or condition of the Agreement by
the other shall not be, or be deemed to be, a waiver of the breach or failure to
perform, nor prevent a subsequent act or omission in violation of, or not
strictly complying with, the terms hereof from constituting a default hereunder.

21


--------------------------------------------------------------------------------




10.10       Multiple Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

10.11       Invalidity.

In the event that any one or more of the provisions, or any portion thereof,
contained in this Agreement or in any other instrument referred to herein,
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, then to the maximum extent permitted by law, such invalidity,
illegality or unenforceability shall not affect any other provision, or any
portion thereof, of this Agreement or any other such instrument.

10.12       Publicity.

No party shall issue any press release or make any public statement regarding
the transactions contemplated hereby, without the prior approval of the other
party, and the parties hereto shall issue a mutually acceptable press release as
soon as practicable after the earlier of the Closing or the entry of the Sale
Approval Order; provided that nothing herein shall be deemed to prohibit any
party from making any disclosure which its counsel deems necessary in order to
fulfill such party’s disclosure or notice obligations imposed by law or by the
Sale Procedures Order.

10.13       Further Assurances.

Without limiting any other rights or obligations of the parties contained in
this Agreement, following the Closing, Seller agrees to execute such documents,
instruments or conveyances and take such actions as may be reasonably requested
by Buyer’s counsel and otherwise reasonably cooperate with Buyer, its Affiliates
and their respective Representatives in connection with any action that may be
necessary or advisable to put Buyer in possession of the Assets.

10.14       Access to Books and Records.

Seller will permit representatives of Buyer to have access at reasonable times
and with reasonable notice, and in a manner so as not to interfere with the
normal business operations of Seller, to the premises, properties, personnel,
books, records (excluding Tax records), contracts, and documents pertaining to
the Acquired Assets.  Buyer will treat and hold any information it receives in
the course of the reviews contemplated by this section in accordance with the
Confidentiality Agreement.

10.15       Cumulative Remedies.

All rights and remedies of either party hereto are cumulative of each other and
of every other right or remedy such party may otherwise have at law or in
equity, and the exercise of one or more rights or remedies shall not prejudice
or impair the concurrent or subsequent exercise of other rights or remedies;
provided, however, that any Person pursuing any rights and remedies with respect
to access to books and records shall first agree to reasonable confidentiality
restriction with Buyer.

22


--------------------------------------------------------------------------------




10.16       Termination of Covenants, Representations, and Warranties.

The covenants, representations, and warranties made by Seller and/or Buyer
herein shall terminate as of the Closing.  Buyer shall have no right to seek
indemnification subsequent to the Closing based on a breach of a representation
and/or warranty made by Seller herein or in any other document, certificate or
instrument entered into by the Seller in connection herewith.

10.17       No Impediment to Liquidation.

Nothing herein shall be deemed or construed so as to limit, restrict or impose
any impediment to Seller’s right to liquidate, dissolve and wind-up its affairs
and to cease all business activities and operations at such time as it may
determine following the Closing.

10.18       Representation by Counsel; Mutual Negotiation.

Each party has been represented by counsel of its choice in negotiating this
Agreement.  This Agreement shall therefore be deemed to have been negotiated and
prepared at the joint request, direction and construction of the parties, at
arm’s length, with the advice and participation of counsel, and will be
interpreted in accordance with its terms without favor to any party.

[The remainder of this page is intentionally left blank – signature page
follows]

23


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Fischer Imaging Corp. and Byers Peak, Inc. have caused this
Asset Purchase Agreement to be executed by their respective duly authorized
officers, and have caused their respective corporate seals to be hereunto
affixed, all as of the day and year first above written.

FISCHER IMAGING CORPORATION

 

 

 

 

 

 

By:

 

/s/ STEVEN DURNIL

 

Name:

 

STEVEN DURNIL

 

Its:

 

President and CEO

 

 

 

 

BYERS PEAK, INC.

 

 

 

By:

 

/s/ Doug K Pruett

 

Name:

 

Doug Pruett

 

Its:

 

Vice President

 

 


--------------------------------------------------------------------------------